DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14th, 2019 and May 21st, 2019 has been considered and entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “The moving portion is configured to move…” in claim 23.
“The fixing portion is configured to fix…” in claim 23.
“An obstacle avoidance device . . . configured to send detected obstacle information to the controller in real time such that the controller updates the command according to the obstacle information” in claim 28.
“A navigation device, configured to construct…” in claim 29.
“A pair of clamping pieces…configured to clamp…” in claim 34.
“A safety device, configured to detect a distance…” in claim 39.
“An interaction device…configured to receive” in claim 33.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The moving portion is described in the specification as “The moving portion 2 includes omni-directional moving wheels 22 so as to realize the controllable transfusion guiding robot”.
The fixing portion is described in the specification as “Optionally, the fixing portion comprises a fixing base defining an internal space and a pair of clamping pieces, and the pair of clamping pieces are disposed in the internal space of the fixing base and configured to clamp the container”.
The obstacle avoidance device is described in the specification as “Optionally, the obstacle avoidance device comprises at least one of infrared sensors and ultrasonic sensors which are uniformly disposed on the periphery of the base of the main body”.
“The clamping pieces are given sufficient structure in FIG. 3 and 4.
The safety device is described in the specification as “the safety device comprises a cord coupled to the main body; a sensor provided on a periphery of the cord; and a hand ring formed in a closed loop at an end of the cord”.
The interaction device is described in the specification as “In the controller 6, for example, the interaction device 61 may include an input device such as a voice interaction device and/or a touch screen”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	With respect to claim 42, claims may be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990). Specifically, claim 42 encompasses two statutory categories, apparatus and method, and therefore violates 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “resilient” in claim 41 is a relative term which renders the claim indefinite. The term “resilient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The material of the cord has been rendered indefinite by the use of the term "resilient".

Claim 42 recites, “applicable to the transfusion guiding robot to claim 23”. It is indefinite in regards to the metes and bounds of what is and what is not required and it is unclear as to whether claim 42 is dependent from 23. Furthermore, the term “applicable” is an indefinite term. For the purposes of examination, it is assumed that claim 42 depends from claim 23. 

With respect to claim 42, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A guiding method for guiding a movement of a transfused person, applicable to the transfusion guiding robot …controlling the transfusion guiding robot according to the instruction information, wherein the controlling the transfusion guiding robot according to the instruction information comprises: detecting an obstacle to generate obstacle information; updating an instruction according to the obstacle information; and moving the transfusion guiding robot according to an updated instruction” was determined to be indefinite because the italicized claim limitation is not directed to the method for guiding a movement of a transfused robot, but rather to actions of the transfusion robot, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 42 is rejected because for reciting both “A guiding method for guiding a movement of a transfused person, applicable to the transfusion guiding robot according to claim 23 ” and the “controlling the transfusion guiding robot according to the instruction information” in a single claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 33, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 106421963 A) (“Dong”) (Translation Attached) in view of Wang (US 20120197464 A1) (“Wang”).

With respect to claim 23, Dong teaches, a transfusion guiding robot for guiding a movement of a transfused person, comprising a controller, a moving portion (Dong Paragraph 2 “The invention belongs to the technical field of machinery, and relates to an improved infusion stand.” | Paragraph 9 “a mobile base with an air purifier, the mobile base can slide linearly or rotate circumferentially on the ground, and the mobile base has a built-in battery pack electrically connected to the air purifier”) and a fixing portion and the fixing portion is configured to fix a container, a height of the fixing portion being adjustable (Dong Paragraph 57 “Preferably, a suspension structure for suspending objects such as hanging bottles is provided on the top of the infusion support 100; and in order to improve the convenience of use and ensure the stability of the support, preferably the suspension structure includes a support seat 131 sleeved on the top of the infusion support 100. And a plurality of pull rings 132 distributed around the support base 131 , the pull rings 132 are detachably installed on the support base 131 , and the position of the pull rings 132 can be adjusted in the circumferential direction.”).
Dong, however, fails to explicitly disclose that the controller is configured to receive and process instruction information, and control the transfusion guiding robot according to the instruction information; the moving portion is configured to move according to a command from the controller;
Wang, however, teaches the controller is configured to receive and process instruction information, and control the transfusion guiding robot according to the instruction information and the moving portion is configured to move according to a command from the controller (Wang Paragraph 153 “Referring to FIGS. 1-3B, in some implementations, a telepresence robot 100 includes a robot body 110 (or chassis) that defines a forward drive direction F. The robot 100 also includes a drive system 200 (FIG. 4D), an interfacing module 300, and a sensor system 400, each supported by the robot body 110 and in communication with a controller 500 (FIG. 5) that coordinates operation and movement of the robot 100. A power source 105 (e.g., battery or batteries) can be carried by the robot body 110 and in electrical communication with, and deliver power to, each of these components, as necessary.”);
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Dong so that the controller is configured to receive and process instruction information, and control the transfusion guiding robot according to the instruction information and the moving portion is configured to move according to a command from the controller, as taught by Wang as disclosed above, in order to effectively allow the robot to move with the patient in dynamic hospital settings (Wang Paragraph 3 “Telepresence robots have the capability to move around in their environment and are not fixed to one physical location”).

With respect to claim 33, Dong in view of Wang teach that the controller comprises an interaction device, and the controller is configured to receive a command input from the transfused person through the Appl. No.: Not Yet AssignedMail Stop PCTPage 6 of 12Attorney Docket: 35894Uinteraction device and send the command input from the transfused person to the moving portion (Wang Paragraph 16 “In some embodiments, the local terminal further comprises at least one user input device and the user input device may be configured to allow a user to provide an indication of a desired destination of the remote telepresence robot on at least one of the plan view map and the video feed from the imaging system of the remote telepresence robot; and the command transmitted to the remote telepresence robot comprises the desired destination.” | Paragraph 32 “In some embodiments, the telepresence robot system local terminal further comprises at least one user input device and the instructions executable by the processor are further configured to cause the processor to receive a request via the at least one input device for a rendered look ahead for a virtual location of the remote telepresence robot on the plan view map; determine a distortion (e.g., a coordinate transformation between a two-dimensional coordinate system and a three-dimensional coordinate system) between the plan view map and the video feed received from the imaging system of the remote telepresence robot; and generate a virtual three-dimensional video feed based on a virtual location of the remote telepresence robot; and display the virtual three-dimensional video feed based on the virtual location of the remote telepresence robot”).

With respect to claim 42, Dong in view of Wang teach a guiding method for guiding a movement of a transfused person, applicable to the transfusion guiding robot according to claim 23 and comprising steps of: receiving and processing instruction information; andPage 8 of 12Attorney Docket: 35894U controlling the transfusion guiding robot according to the instruction information (Wang Paragraph 153 “Referring to FIGS. 1-3B, in some implementations, a telepresence robot 100 includes a robot body 110 (or chassis) that defines a forward drive direction F. The robot 100 also includes a drive system 200 (FIG. 4D), an interfacing module 300, and a sensor system 400, each supported by the robot body 110 and in communication with a controller 500 (FIG. 5) that coordinates operation and movement of the robot 100. A power source 105 (e.g., battery or batteries) can be carried by the robot body 110 and in electrical communication with, and deliver power to, each of these components, as necessary.”), wherein the controlling the transfusion guiding robot according to the instruction information comprises: detecting an obstacle to generate obstacle information; updating an instruction according to the obstacle information; and moving the transfusion guiding robot according to an updated instruction (Wang Paragraph 48 “In some embodiments, the telepresence robot may further comprise: a plurality of sensors configured to identify obstacles in the vicinity of the telepresence robot and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, where the control system may be further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.”).

Claims 24-32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 106421963 A) (“Dong”) (Translation Attached) in view of Wang (US 20120197464 A1) (“Wang”) further in view of Adelman (US 20050269464 A1) (“Adelman”).

With respect to claim 24, Dong in view of Wang teach the main body comprises a base, a support post, the support post is fixedly connected to the base (Wang Paragraph 154 “The robot body 110, in the examples shown, includes a base 120, at least one leg 130 extending upwardly from the base 120, and a torso 140 supported by the at least one leg 130. The base 120 may support the drive system 200. The robot body (lower portion) 110 also includes a neck 150 supported by the torso 140. The neck 150 supports a head (upper portion) 160, which supports at least a portion of the interfacing module 300”).
Dong in view of Wang fail to explicitly disclose that the bracket on the main body is located above the support post and is movable up and down with respect to the support post, and the fixing portion is provided on the bracket.
Adelman, however, teaches that the bracket on the main body is located above the support post and is movable up and down with respect to the support post, and the fixing portion is provided on the bracket (Adelman Paragraph 6 “A plurality of combination lock and stop members are integrated at the second end of each of the plurality of the telescoping vertical support members, thereby providing for a desired height of the transportable intravenous bag stand and permanently maintaining the telescoping vertical support members interconnected. The transportable intravenous bag stand has at last one expanded work position and a collapsed transport position.” | Paragraph 19 “A plurality of extension support members 16 a through 16 c is telescopically carried by vertical support member 14. The extension members can be secured in a plurality of positions to provide for a plurality of heights” | Paragraph 20 “A hanger 22 is carried by at least one extension support member for attaching an intravenous bag to the stand. Bag support members 24 a and 24 b are carried by the at least one extension support member so as to dispose the intravenous bag, hanging from the hanging member, away from the extension support members”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Dong in view of Wang so that the bracket on the main body is located above the support post and is movable up and down with respect to the support post, and the fixing portion is provided on the bracket, as taught by Adelman as disclosed above, in order to ensure that the robot can be used with patients of various heights (Adelman Paragraph 2 “This invention is directed to a transportable intravenous bag stand for use in the field and more particularly to a transportable, collapsible intravenous stand having a collapsed position of less than 19 inches in height and an extended position of at least 50 inches in height”).

With respect to claim 25,  Dong in view of Wang in view of Adelman teach that a periphery of a top portion of the support post is provided with a ring-shaped handle, whichAppl. No.: Not Yet AssignedMail Stop PCT Page 4 of 12Attorney Docket: 35894U provides a support for the transfused person (Dong Paragraph 31 “As a further improvement of the present invention, a handle is provided at the front position of the top of the mobile base, and the edge of the handle is provided with a rounded chamfer”).

With respect to claim 26, Dong in view of Wang in view of Adelman teach the moving portion comprises a moving member and a driving circuit, wherein the moving member is disposed underneath the base of the main body and configured to drive the transfusion guiding robot to move; and the driving circuit is disposed inside the base of the main body, coupled to the moving member and configured to supply power to the moving member (Wang FIG. 3C “Motor Controllers Motors” “CPU” “Battery Charging”).

With respect to claim 27, Dong in view of Wang in view of Adelman teach that the moving member comprises at least three omni-directional moving wheels which are uniformly disposed underneath the base of the main body; and at least one of the omni-directional moving wheels is coupled to the driving circuit and receives the power supplied from the driving circuit (Wang Paragraph 157 “The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility. In some implementations, the drive system 200 includes first, second, and third drive wheels 210 a, 210 b, 210 c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well. Referring to FIG. 4D, the drive wheels 210 a, 210 b, 210 c may define a transverse arcuate rolling surface (i.e., a curved profile in a direction transverse or perpendicular to the rolling direction DR), which may aid maneuverability of the holonomic drive system 200. Each drive wheel 210 a, 210 b, 210 c is coupled to a respective drive motor 220 a, 220 b, 220 c that can drive the drive wheel 210 a, 210 b, 210 c in forward and/or reverse directions independently of the other drive motors 220 a, 220 b, 220 c. Each drive motor 220 a-c can have a respective encoder, which provides wheel rotation feedback to the controller 500”).

	With respect to claim 28, Dong in view of Wang in view of Adelman teaches an obstacle avoidance device, which is disposed on a periphery of the base of the main body, and which is configured to send detected obstacle information to the controller in real time such that the controller updates the command according to the obstacle information; and the moving portion moves according to an updated command (Wang Paragraph 48 “In some embodiments, the telepresence robot may further comprise: a plurality of sensors configured to identify obstacles in the vicinity of the telepresence robot and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, where the control system may be further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot”)

	With respect to claim 29, Dong in view of Wang in view of Adelman teaches a navigationAppl. No.: Not Yet AssignedMail Stop PCT Page 5 of 12Attorney Docket: 35894U device, configured to construct an environment map, establish a movement route in the environment map, and send the movement route to the controller (Wang Paragraph 59 “In some embodiments, the control system may be further configured to receive a navigation path from the current position on the plan view map to the desired destination on the plan view map and the control system may be further configured to generate drive instructions to cause the drive system to move the telepresence robot to the desired destination based on the navigation path” | Paragraph 174 “Referring to FIGS. 1-3C, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but are not limited to, proximity sensors, contact sensors, three-dimensional imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, Light Detection And Ranging (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), Laser Detection and Ranging (LADAR), etc. In some implementations, the sensor system 400 includes ranging sonar sensors 410 (e.g., nine about a perimeter of the base 120), proximity cliff detectors 420, contact sensors 430 (FIG. 4A), a laser scanner 440, one or more three-dimensional imaging/depth sensors 450, and an imaging sonar 460.” | Paragraph 277 “Referring to FIGS. 6D and 10A-10E, in some implementations, the user interface 605 provides a look-ahead command 624 that causes the display of a rendered look-ahead view 612 a in the map window 620, a dedicated separate window, or some other window. While driving the robot 100, the user may invoke a look-ahead command 624, which causes the robot 100 to stop moving physically, while the teleoperation software application 601 generates and displays a rendered look-ahead view 612 a providing a perspective view of a proposed robot drive path as if the robot 100 were continuing to move along its drive path. This may be accomplished by using the map data, such as location of walls, and constructing a perspective “virtual reality” view based on the virtual location of the robot 100. For example, the telepresence software application 601 may use the plan view map 810, the robot map 820, and/or stored image data 701 (FIG. 7) to construct the look-ahead view 612 a.”).

	With respect to claim 30, Dong in view of Wang in view of Adelman teaches that the moving portion further comprises an obstacle avoidance device, which is disposed on a periphery of the base of the main body, and which is configured to send detected obstacle information to the navigation device in real time; and the navigation device updates the movement route according to the obstacle information and sends an updated movement route to the controller (Wang Paragraph 48 “In some embodiments, the telepresence robot may further comprise: a plurality of sensors configured to identify obstacles in the vicinity of the telepresence robot and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, where the control system may be further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot” | Paragraph 237 “Referring to FIGS. 8A and 8B, in some circumstances, the robot 100 receives an occupancy map 800 of objects 12 in a scene 10 and/or work surface 5, or the robot controller 500 produces (and may update) the occupancy map 800 based on image data and/or image depth data received from an image sensor 450 (e.g., the second three-dimensional image sensor 450 b) over time. SLAM is a technique that may be used by the robot 100 to build up an occupancy map 800 within an unknown environment or scene 10 (without a priori knowledge), or to update an occupancy map 800 within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location”)

	With respect to claim 31, Dong in view of Wang in view of Adelman teach that the navigation device comprises a laser radar, which is disposed on a periphery of the base of the main body, and which is configured to detect a distance and an orientation of an object in the environment from the transfusion guiding robot and send distance and orientation information to the navigation device (Wang Paragraph 185 “The laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, and creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating an object map and/or for navigation.”).

	With respect to claim 32, Dong in view of Wang in view of Adelman teaches that the obstacle avoidance device comprises at least one of infrared sensors and ultrasonic sensors uniformly disposed on the periphery of the base of the main body (Wang Paragraph 175 “In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410, 420 in communication with the controller 500 and arranged in one or more zones or portions of the robot 100 (e.g., disposed on or near the base body portion 124 a, 124 b, 124 c of the robot body 110) for detecting any nearby or intruding obstacles. The proximity sensors 410, 420 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D depth map image sensors) that provide a signal to the controller 500 when an object is within a given range of the robot 100.”)

	With respect to claim 39, Dong in view of Wang in view of Adelman teaches a safety device, configured to detect a distance between the transfused person and the transfusion guiding robot in real time to adjust a power output of the driving circuit (Wang Paragraph 301 “These context-sensitive actions may be generated upon the identification of a person 1330 within the field of view 322, 442, 452 of the robot 100. The user may invoke the approach command 1312 in order to position the robot 100 in front of the person 1330. The approach command 1312 may cause the execution of an approach behavior 512 a (FIG. 5) by the robot behavior system 510 a, whereby the robot 100 identifies the person 1330 using its sensor system 400 (e.g., using facial recognition) and drives to face the identified person 1330. The user may invoke the follow command 1314 to drive the robot 100 behind the person 1330 and follow at a three-feet distance. The follow command 1314 may cause the execution of a person follow behavior 512 b (FIG. 5) by the robot behavior system 510 a, whereby the robot 100 identifies the person 1330 using its sensor system 400 (e.g., using facial recognition) and drives to follow the identified person 1330.” | Paragraph 307 “Referring to FIG. 14, in some implementations, while executing the person follow behavior 512 b, the robot 100 may detect, track, and follow a person 1330. Since the robot 100 can pan and tilt the head 160 using the neck 150, the robot 100 can orient the second three-dimensional image sensor 450 b to maintain a corresponding field of view 452 on the person 1330. Moreover, since the head 160 can move relatively more quickly than the base 120 (e.g., using the drive system 200), the head 160 (and the associated second three-dimensional image sensor 450 b) can track the person 1330 more quickly than by turning the robot 100 in place. The robot 100 can drive toward the person 1330 to keep the person 1330 within a threshold follow distance range DF (e.g., corresponding to a sensor field of view). In some examples, the robot 100 turns to face forward toward the person/user 1330 while tracking the person 1330. The robot 100 may use velocity commands and/or waypoint commands to follow the person 1330.”).
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 106421963 A) (“Dong”) (Translation Attached) in view of Wang (US 20120197464 A1) (“Wang”) further in view of Biset (US 20110238029 A1) (“Biset”).
With respect to claim 34, Dong in view of Wang fail to explicitly disclose that the fixing portion comprises a fixing base defining an internal space and a pair of clamping pieces, and the pair of clamping pieces are disposed in the internal space of the fixing base and configured to clamp the container.
Biset, however, teaches the fixing portion comprises a fixing base defining an internal space and a pair of clamping pieces, and the pair of clamping pieces are disposed in the internal space of the fixing base and configured to clamp the container (Biset Paragraph 111 “Next, as shown in FIG. 1, the insert unit 18, with the blood bag system 10 a inserted therein, is inserted into the unit insertion hole 16 of the centrifugation and separation apparatus 11. As a result, an end portion of the cassette 50 a is fixed by the holding lever 25 (see FIG. 2). In addition, the contacts of the first sensor 40 and the second sensor 42, or interface circuits thereof, are placed in contact with the electrodes 27 (see FIG. 2).” | Paragraph 128 “When the separation step is finished, and the centrifugal drum 14 is stopped completely in this manner, the cover 12 is opened. The insert units 18 are taken out by operating the holding levers 25, and the blood bag systems 10 a are taken out by detaching the cover bodies 28. In this case, the cassette 50 a can easily be detached from the cassette holder 38 simply by operating the detaching levers 44 (see FIG. 3)”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Fong in view of Wang so that the fixing portion comprises a fixing base defining an internal space and a pair of clamping pieces, and the pair of clamping pieces are disposed in the internal space of the fixing base and configured to clamp the container, as taught by Biset as disclosed above, in order to ensure that the transfusion bag is secure as the robot moves with the patient (Biset Paragraph 9 “ Accordingly, it is an object of the invention to provide a blood bag system and a cassette… wherein the blood bag system and the cassette can be mounted in the centrifugation and separation apparatus readily and accurately”).

	Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 106421963 A) (“Dong”) (Translation Attached) in view of Wang (US 20120197464 A1) (“Wang”) in view of Adelman (US 20050269464 A1) (“Adelman”) further in view of Tsang (US 20170140890 A1) (“Tsang”) and Dalebout (US 20200009417 A1) (“Dalebout”).
	With respect to claim 40, Dong in view of Wang in view of Adelman fail to explicitly disclose that the safety device comprises a cord coupled to the main body; a sensor provided on a periphery of the cord; and a hand ring formed in a closed loop at an end of the cord.
	Tsang, however, teaches that the safety device comprises a cord coupled to the main body; a sensor provided on a periphery of the cord (Tsang Paragraph 10 “In another embodiment, a cable pull switch is described. The cable pull switch comprising a polychotomous cable pull sensor” | Paragraph 33 “Referring now to the figures, FIG. 1 illustrates an example contextual implementation of a cable pull system 100 in accordance with various embodiments. The cable pull system 100 includes a first cable pull switch 102, an optional second cable pull switch 104, a pull cable 106”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Dong in view of Wang in view of Adelman so that the safety device comprises a cord coupled to the main body; a sensor provided on a periphery of the cord, as taught by Tsung as disclosed above, in order to ensure that the patient has an effective way to communicate with the robot in emergency settings (Tsung Paragraph 1 “The present disclosure generally relates to methods and systems for a safety switch, and more particularly to new methods and apparatuses to implement a cable pull safety switch feature”).
	Dong in view of Wang in view of Adelman in view of Tsung fail to explicitly disclose a hand ring formed in a closed loop at an end of the cord.
	Dalebout, however, teaches a hand ring formed in a closed loop at an end of the cord (Dalebout Paragraph 41 “The arm 112 supports a movable cable 130. A distal end 132 of the cable 130 is connected to a handle 134.” | Paragraph 75 “The handle may be any appropriate type of connector for allowing the user to grasp the end of the cable. In some examples, at least one of the handles includes a loop.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Dong in view of Wang in view of Adelman in view of Tsung to include a hand ring formed in a closed loop at the end of the cord, as taught by Dalebout as disclosed above, in order to ensure that the patient can easily grasp the safety device (Dalebout Paragraph 41 “Thus, the user feels the resistance load of the resistance mechanism as he or she pulls on the cable's handle”).

	With respect to claim 41, Dong in view of Wang in view of Adelman in view of Tsung teach that the cord is formed of a resilient material (Tsung Paragraph 35 “In various embodiments, the pull cable 106 can be a PVC coated steel cable, although any suitable cable may be used.” | Dalebout Paragraph 75 “The loop may be made of a metal, a rope, a strap, or another type of material.”), and the sensor is configured to detect a tension received by the cord and send a magnitude of the tension to the controller (Tsung Paragraph 10 “In another embodiment, a cable pull switch is described. The cable pull switch comprising a polychotomous cable pull sensor configured to provide a reading comprising at least one of a plurality of values, the reading corresponding to at least one of a tension on a pull cable”)
	Allowable Subject Matter
Claims 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach that the slide rails are disposed on opposite two inner sides of the fixing base and configured to restrict the pair of clamping pieces from moving along the slide rails; and the tension springs are disposed on the other two inner sides of the fixing base where the slide rails are not located and configured to urge the pair of clamping pieces toward each other. The closest prior art, CN 106421963A, teaches of a transfusion robot, however the transfusion bags are placed in a pull ring and not in a fixed base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667